Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamijima (2008/0165815).
 	Regarding claim 1, Kamijima discloses an image display apparatus (Fig. 9), comprising: a light source (100a) configured to emit emitted light; a first sensor  (190) configured to detect a first value indicating a state of the emitted light; a second sensor (130) configured to detect a second value indicating a temperature adjacent to the light source; and light source control circuitry (270) configured to set an amount of current supplied to the light source by analyzing a combination of both the first value, being a first detection result of detection performed by the first sensor, and the second value, being a second detection result of detection performed by the second sensor (par. 93-97).
	Regarding claim 2, Kamijima discloses when the second detection result is lower than a specified reference temperature (s22), the light source control circuitry is further configured to control the light source such that an intensity of the emitted light emitted from the light source section is maintained constant (s23-s25).
	Regarding claim 3, Kamijima discloses when the second detection result is higher than the specified reference temperature (No condition in step s22), the light source control circuitry is further configured to control the light source such that an increase in the temperature of the light source is suppressed (s26-s29).
	Regarding claim 4, Kamijima discloses when the second detection result is higher than the specified reference temperature (NO condition in step s22), the light source control circuitry is further configured to control the light source such that the Reply to Office Action of February 1, 2022intensity of the emitted light emitted from the light source is maintained constant while an increase in the temperature of the light source is being suppressed (s26-s29).
	Regarding claim 5, Kamijima discloses the light source is driven by being supplied with the current, and the light source control circuitry is further configured to control the current supplied to the light source (par. 54).
	Regarding claim 6, Kamijima discloses when the second detection result is higher than a specified reference temperature (NO condition in step s22), the light source control circuity is further configured to control an increase rate used to increase the current supplied to the light source (s29).
	Regarding claim 7, Kamijima discloses when the second detection result is higher than a first temperature that is higher than the specified reference temperature (YES condition in step s26), the light source control circuitry is further configured to prevent the current supplied to the light source from being increased (step s31).
	Regarding claim 8, Kamijima discloses when the second detection result is lower than the specified reference temperature (NO condition in step s26), the light source control circuity is further configured to set a first increase rate to be the increase rate used to increase the current supplied to the light source (s29).
	Regarding claim 13, Kamijima discloses a temperature that is lower than an upper limit (Tth3) of an operation guarantee temperature of the light source is set to be the specified reference temperature (reference temperatures Tmax) used by the light source control circuitry, the upper limit of the operation guarantee temperature being used as a reference.
	Regarding claim 19, Kamijima discloses the first sensor is a brightness sensor configured to detect an intensity of the emitted light (note sensor 190).
	Regarding claim 20, see rejections to claims 1 and 3-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijima (2008/0165815) in view of Todoroki (8,727,539).
 	Regarding claim 18, Kamijima discloses a projection apparatus (Fig. 1 and 9) but not the image generator configured to generate an image using the emitted light emitted from the light source as claimed.  
	Todoroki, from the similar field of endeavor, discloses a camera 180, or the image generator as claimed, to be used with a projection apparatus.  By using the camera 180 in conjunction with the projection apparatus, any movement of the projection apparatus can be detected.  The accurately detected movement can used to correct any image distortion when projected on the screen.  Thus, the camera 180 enhances the projected image quality.  
	Thus, knowing that projection apparatus in Kamijima can be affected by image distortion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Todoroki into Kamijima so that any projected image distortion could be corrected by utilizing the movement detected by the camera 180.  
	Allowable Subject Matter
Claims 9-12, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422